DETAILED ACTION
Applicant's arguments filed on 01/13/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 7-12 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 7; prior art of record fails to disclose either by itself or in combination:  “…a base part on which at least the placing table and the electrostatic attraction electrode are mounted; a focus ring which surrounds the placing table wherein the focus ring is a continuous ring or is divided into two or more portions; and a lift pin which is movable in an up-down direction and raises the entirety of or at least a part of the focus ring from the base part wherein the placing table has a peripheral portion integrated with the placing table and provided over an outer peripheral edge of the placing table, an upper surface of the peripheral portion has a pair of embankment portions and a groove portion which is formed between the embankment portions and is used as a gas flow path, the focus ring has an upper-side portion and a lower-side portion which are divided from each other in the up-down direction, the upper-side portion is movable in up and down directions by the lift pin, and the lower-side portion is fixed to the peripheral portion and covers the groove portion which forms the gas flow path and is located on a lower side of the lower-side portion.”
Claim 9; prior art of record fails to disclose either by itself or in combination:  “…a base part on which at least the placing table and the electrostatic attraction electrode are mounted; a focus ring which surrounds the placing table wherein the focus ring is a continuous ring or is divided into two or more portions; and a lift pin which is movable in an up-down direction and raises the entirety of or at least a part of the focus ring from the base part, wherein the focus ring is vertically divided into an upper-side portion and a lower-side portion, an upper surface of the upper-side portion is divided into two portions, which are a movable portion and a fixed portion, by two straight lines reaching the center of the ring, the device includes an annular peripheral portion integrated with the placing table, the annular peripheral portion mounts the focus ring and has a hole in which the lift pin is inserted, the lift pin inserted in the hole of the peripheral portion is connected to the movable portion of the focus ring, and an upper surface of the focus ring is located at a height equal to or lower than a height of the placing surface of the placing table when viewed in a cross section, at times other than lift work.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838